Citation Nr: 0839280	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  02-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than May 9, 2000 for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1963 to September 1966.  

Procedural history

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in part, granted TDIU, effective 
from May 9, 2000.  The veteran indicated disagreement with 
the assignment of that effective date.  He perfected his 
appeal by submitting a substantive appeal in May 2002.

In June 2003, the Board remanded the claim for additional 
procedural development.  Such was accomplished, and in July 
2004 the RO in Phoenix, Arizona issued a supplemental 
statement of the case (SSOC) which continued to deny the 
claim.  
The case was then returned to the Board.

In a July 2005 decision, the Board continued the May 9, 2000 
effective date for the grant of TDIU.  The veteran duly 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court) which, by way of an 
October 2007 decision, vacated the July 2005 Board decision 
and remanded the claim for readjudication.  

Issue not on appeal

The Board's July 19, 2005 decision also denied an increased 
rating for the service-connected psychiatric disorder.  In 
the Court Order, it was noted that the veteran did not raise 
any argument concerning the disability rating assigned to his 
psychiatric disorder, and that particular issue was deemed 
abandoned.  That matter has therefore been resolved.



Referred issue

It appears that the veteran through counsel is raising the 
issue of entitlement to an earlier effective date or dates 
for increased ratings for his service-connected psychiatric 
disability.  That matter is referred to the agency of 
original jurisdiction for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The veteran filed a claim for TDIU on August 25, 2000. 

2.  VA outpatient records dated one year prior to the 
veteran's claim for TDIU demonstrate it was factually 
ascertainable that the veteran was unemployable due to his 
service-connected PTSD.  


CONCLUSION OF LAW

The criteria for an effective date of August 25, 1999 for the 
grant of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than May 9, 2000 
for the grant of TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



Stegall considerations

The Board remanded this case in June 2003.  The Board 
instructed the Agency of Original Jurisdiction to provide the 
veteran with appropriate notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  The veteran was 
provided with notification pursuant to the VCAA in September 
2003.  Thereafter, the issue was readjudicated via a July 
2004 supplemental statement of the case.  

Accordingly, the Board's remand instructions were fully 
performed.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].
  
Compliance with the Court Order

As was alluded to in the Introduction, the Board's previous 
decision was vacated and the case was remanded via an Order 
of the Court.  The Board wishes to make it clear that it is 
aware of the Court's instructions in Fletcher v. Derwinski, 1 
Vet. App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The October 2007 Court decision found the Board erred in its 
prior decision "in not considering the provisions of the 
applicable regulation § 3.157(b) in determining whether the 
VA medical examination and treatment reports of [the 
veteran's] service-connected PTSD constituted pending 
informal claims for TDIU."  
The Court also found the prior Board decision inadequate 
because it "failed to discuss whether prior to May 9, 2000, 
the [veteran] was precluded from engaging in 'substantially 
gainful employment.'"  See the Court's Order, page 8.  These 
are the only problems indicated by the Court.  The Board is 
confident that if the Court had identified any additional 
deficiencies in the Board's previous decision, the Court's 
Order would have reflected same.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [holding that the "Court will 
[not] review BVA decisions in a piecemeal fashion"]. 

The VCAA

The Board's July 2005 decision contained an extensive 
discussion of the VCAA [see the Board's July 19, 2005 
decision, pages 5-12, which is incorporated by reference].  
The Board summed up its VCAA discussion as follows: "In 
short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA."

The Court's Memorandum Decision did not identify any defect 
in the Board's July 2005 decision regarding the notification 
provisions of the VCAA.  Nor did the parties or the Court 
identify and deficiencies with respect to VCAA notice 
compliance on the part of VA.  The reason for remand, as 
stated by the Court, was the Board's failure to consider 
certain medical evidence as potential informal claims for 
TDIU and failure to discuss where the veteran was precluded 
from engaging in "substantially gainful employment."  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA.  Nor did the Court. 

Given the Court's injunction against piecemeal litigation, 
the Board is confident that VCAA compliance is not in 
question.  

Accordingly, the Board will procede to a decision.

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  See 
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2008).

Claims

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 
See 38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) 
(2008).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a veteran or his representative, may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2008).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2008.)

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2008).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Analysis

The veteran seeks an effective date earlier than the 
currently-assigned May 9, 2000 for the grant of TDIU.  

As discussed in the law and regulations section immediately 
above, effective dates are determined by the date of filing 
of the claim or the date entitlement arose, whichever is 
later, unless a claim is received within one year after the 
increase in disability is shown, in which case the effective 
date is the date shown.  
See 38 C.F.R. § 3.400 (2008).  The Board's analysis is 
therefore twofold: first, the date of claim must be 
identified.  Then, the "factually ascertainable" provision 
of 38 C.F.R. § 3.4000(o) must be explored.

The veteran's formal application for TDIU was received on 
August 25, 2000.  The currently-assigned effective date, 
approximately three months earlier, is based upon a VA 
outpatient treatment record dated on May 9, 2000 which notes 
"staff strongly feel [the veteran] is unemployable due to 
his chronic PTSD."  

[The Board notes in passing that the veteran is also service-
connected for lumbar strain at 40 percent disabling; tinnitus 
at 10 percent disabling; and right shoulder scar, left 
eardrum perforation and bilateral hearing loss, each at 
noncompensably (zero percent) disabling.  However, there is 
no indication from the record, and the veteran has not 
argued, that these disabilities have affected his 
employability.  Accordingly, only the service-connected PTSD 
will be considered in this discussion].  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
C.F.R. §§ 3.1(p), 3.155(a) (2008); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The veteran and his attorney have pointed to no specific 
claim for TDIU, formal or informal, filed prior to the 
veteran's formal claim for TDIU on August 25, 2000.  However, 
the Court has specifically asked the Board to consider 
whether certain VA medical treatment records constitute 
informal claims for TDIU pursuant to 38 C.F.R. § 3.157(b)(1).  
See the October 2007 Court decision, page 7.  Noting that the 
veteran met the criteria for schedular consideration of TDIU 
as of October 19, 1998, the Court found that "the Board 
erred in not considering the provisions of the applicable 
regulation § 3.157(b) in determining whether the VA medical 
examination and treatment reports of [the veteran's] service-
connected PTSD constituted pending informal claims for 
TDIU."  Id. at 8.  This would include records dated from one 
year prior to the formal claim for TDIU, or from August 25, 
1999.  

Review of the record demonstrates a handful of VA outpatient 
records dated within the relevant time period in which the 
veteran presented for treatment at the PTSD clinic.  These 
records cannot be considered to be informal claims for TDIU 
because they do not reflect an intent on the part of the 
veteran to apply for TDIU.  An informal claim must identify 
the benefit sought; the mere reference in medical treatment 
records to that disability is not a claim.  See Dunson v. 
Brown, 4 Vet. App. 327, 330 (1993) [an informal claim must 
identify the benefit sought]; see also Ellington v. 
Nicholson, 22 Vet. App. 141 (2007) [in the absence of a 
sufficient manifestation of an intent to apply for benefits 
for a particular disease or injury, a document providing 
medical information in and of itself is not an informal claim 
for VA benefits].  

Therefore, no claim for DIU exists prior to the one which was 
filed on August 25, 2000.  The Board will therefore must also 
determine whether it was factually ascertainable the 
veteran's service-connected PTSD precluded him from engaging 
in "substantially gainful employment" prior to May 9, 2000, 
keeping in mind that the earliest effective date would be 
August 25, 1999.  See 38 C.F.R. § 3.400(o).

The evidence of record demonstrates a rapid decline in the 
veteran's mental health over the course of the time period in 
question.  Specifically, on May 20, 1999 the veteran denied 
any problems other than mild anxiety.  Later that month on 
June 25, 1999 the veteran indicated that he "quit working in 
Casino and has started working in [a] Retirement home as 
security guard.  He has been working at nights and attends 
school during day.  His mo[o]d fluctuates from euthymic to 
depressed . . . He says he is currently unable to attend 
groups due to his work."  This evidence is prior to August 
25, 1999.  


On October 4, 1999, the veteran "reports that he lost his 
job again.  He has been having financial difficulties."  A 
November 2, 1999 record indicates that the veteran "has been 
working only one day a week.  He has financial problems.  He 
has been looking for work.  He says, 'I can get [a] job, but 
I cannot keep it for some reason.'"  The veteran's next 
visit for service-connected PTSD was dated January 31, 2000, 
at which time he admitted suicidal and homicidal ideation, as 
well as auditory and visual hallucinations.  He was admitted 
for inpatient treatment.  

The veteran presented for a VA examination for his service-
connected PTSD on March 16, 2000.  After conducting a mental 
status evaluation of the veteran, the examining physician 
noted "He is able to work for brief periods but has not been 
able to hold a job very long.  He has trouble dealing with 
people and functioning in work situations.  He is easily 
stressed."  

Finally, a May 9, 2000 VA outpatient record notes the veteran 
"is unreliable in following any task on [a] consistent 
basis.  He has not been able to hold even a [sic] part-time 
work for [a] few weeks.  He has poor motivation due to his 
chronic depression, which is triggered by many triggers from 
war.  He has difficulty maintaining any kind of effective 
work."  This last report was the basis for the currently 
assigned effective date.  

The evidence of record, which is uncontroverted, shows that 
within a five-month period between June 1999 and November 
1999, the veteran attempted to work in a casino and a 
retirement home but was ultimately limited to working one day 
per week.  Though the veteran's examining clinicians did not 
specifically state that the veteran was unable to work at 
these times, the veteran's depressed mood, self-proclaimed 
inability to maintain a job, and evolving suicidal ideation 
were noted until his eventual hospitalization on January 31, 
2000.  The Board is unaware of any occupation that the 
veteran could assume in this capacity.  

Accordingly, the Board finds that unemployability was first 
evidenced in the VA outpatient records starting in June 1999, 
which is over one year prior to his formal application for 
TDIU on August 25, 2000.  Therefore, under 38 C.F.R. 
§ 3.400(o) August 25, 1999 is the proper effective date for 
the award of TDIU.

The Board notes that, in light of the fact it is awarding the 
earliest effective date available by law, it need not 
consider the statements made by the veteran's spouse 
asserting his unemployability as requested by the Court.  See 
the October 2007 Court decision, page 9.  

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence indicates that an earlier 
effective date of August 25, 1999 is warranted for the grant 
of TDIU.  The benefit sought on appeal is accordingly 
granted.


ORDER

Entitlement to an effective date of August 25, 1999 for the 
award of TDIU is granted.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


